                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

Mitch R. Kramer,                            )
                                            )
                                            )
                Plaintiff,                  ) ORDER RE STIPULATION TO
                                            ) AMEND SCHEDULING ORDER
       vs.                                  )
                                            )
CHS, Inc. d/b/a Northern Plains Cooperative )
and CHS Capital, LLC,                       )
                                            )  Case No. 1:17-cv-270
                                            )
                                            )
                Defendants.                 )
_____________________________________________________________________________________

       IT IS ORDERED:

       1.     The parties shall have until January 11, 2019, to complete fact discovery.

       2.     The parties shall have until January 25, 2019, to complete expert disclosures.

       3.     The parties shall have until April 12, 2019, to complete expert depositions.

       4.     The parties shall have until April 12, 2019, to file threshold motions.

       5.     The parties shall have until April 12, 2019, to file non-dispositive motions (relating to

              consolidation or bifurcation).

       6.     The parties shall have until April 12, 2019, to file non-dispositive motions relating to

              discovery.

       7.     The parties shall have until June 17, 2019, to file dispositive motions.

       8.     The Final Pretrial Conference will be set for October 9, 2019 at 2:00 PM by telephone before

              Magistrate Judge Miller.

       9.     The Jury Trial will be set for October 22, 2019 at 9:00 AM before Magistrate Judge Miller.

              The trial is expected to take three (3) days.




                                               Page 1 of 2
Dated this 29th day of October, 2018.




                                            /s/ Charles S. Miller. Jr.
                                          __________________________________________
                                          Charles S. Miller, Jr.
                                          United States Magistrate Judge




                                        Page 2 of 2
